—Appeal by the defendant from a judgment of the Supreme Court, Rings County (Gary, J.), rendered April 11, 1996, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction. Ritter, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.